Pee Curiam,
The facts of this case are so very similar to the facts in the case of Simon v. Simon, reported in 163 Pa., p. 292, Advance Rep. Oct. 19, 1894, p. 292, that we regard the opinion filed in that case as controlling the decision of this. Here as there the master found upon abundant testimony that there was no mental unsoundness of the grantor, and no undue influence was *16exerted to procure the execution of the deed. Here also the conveyance was prepared by eminent counsel at the instance of the grantor. Here, as in the case cited, the deed was made by parents to a daughter who was entirely competent to receive and hold it, without any necessity of showing by proof that it was fair and conscionable, as in the ease of a voluntary conveyance to a stranger. No confidential relation was violated in either case, and in both the property conveyed was a reasonable provision for a dependent daughter. We do not discern, in the facts of this case, the presence of any of the elements which are essential to the exercise of the power to set aside voluntary conveyances.
As to the contention that the deed of conveyance was a will, it is entirely untenable. It has all the elements of a deed and none of a will. The grantors carefully reserved an estate for the life of the father in the whole of the property and for the life of the mother if she survived, in an undivided -one half of the property. This was the whole effect of the reservations and they were entirely consistent with a presently passing estate in fee simple in the grantee. We agree entirely with the learned court below in their views upon this subject and in the ultimate conclusion reached! The assignments of error are all dismissed.
The decree of the court below is affirmed and the appeal is dismissed at the cost of the appellants.